t c memo united_states tax_court joseph t mcquatters petitioner v commissioner of internal revenue respondent docket no filed date joseph t mcquatters pro_se edwina l charlemagne for respondent memorandum opinion wolfe special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 all section references are to the internal_revenue_code in effect for the tax_year in issue unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner's federal_income_tax in the amount of dollar_figure and additions to tax for failure_to_file timely a federal_income_tax return pursuant to sec_6651 in the amount of dollar_figure and for failure to pay estimated_taxes pursuant to sec_6654 in the amount of dollar_figure we must decide the following issues whether petitioner received nonemployee compensation in the amount of dollar_figure from masterguard corp in as determined by respondent we hold he did whether petitioner received interest_income in the amount of dollar_figure from lexington state bank in as determined by respondent we hold he did whether petitioner is liable for self-employment_tax in in the amount of dollar_figure as determined by respondent we hold he is whether petitioner is liable for an addition_to_tax under sec_6651 for failure_to_file an income_tax return we hold he is whether petitioner is liable for an addition_to_tax for the failure to pay estimated_tax as determined by respondent under sec_6654 we hold he is whether petitioner is liable for a penalty under sec_6673 we hold he is and require him to pay to the united_states a penalty of dollar_figure background the evidence in this case consists of oral testimony by petitioner and exhibits at the trial of this case despite this court's pretrial order that all facts be stipulated to the maximum extent possible petitioner refused to enter into a stipulation of facts in this case petitioner who resided in columbia south carolina when his petition was filed did not file a federal_income_tax return for the year on date respondent issued a statutory_notice_of_deficiency for petitioner for based upon forms that respondent had received from lexington state bank and masterguard corp masterguard reporting income paid to petitioner during the form_1099 from lexington state bank reported interest_paid to petitioner in the amount of dollar_figure for on date respondent submitted a supplemental motion to reopen the record in this case for the limited purpose of receiving into evidence newly discovered evidence we deny respondent's motion because it is the policy of this court to try all the issues raised in a case in one proceeding to avoid piecemeal and protracted litigation 64_tc_989 haft trust v commissioner 62_tc_145 at trial respondent orally moved for dismissal on the ground that petitioner had failed properly to prosecute this case by failing to address the merits of the case and by refusing to stipulate facts as required by the court's pretrial order we decide the case for respondent on the merits and respondent's oral motion is denied as moot the form_1099 from masterguard reported nonemployee compensation paid to petitioner in the amount of dollar_figure for petitioner contends that neither of the above-described forms is valid and that therefore the statutory_notice_of_deficiency itself is invalid more specifically petitioner contends that the form_1099 issued to him by masterguard is invalid because a portion of the amount masterguard reported as nonemployee compensation could have been for merchandise refunds petitioner's memorandum and testimony both fail to address the validity of the form_1099 issued to him by lexington state bank in his memorandum and testimony petitioner argues that no section of the internal_revenue_code requires him to pay income_tax petitioner states that he is a sovereign citizen of the south carolina republic petitioner's written and oral explanations also include citations of a number of unrelated sections of the internal_revenue_code and the uniform commercial code that he contends provide a basis for his claim that he is not liable for federal_income_tax masterguard is a wholesaler of early warning fire protection equipment which includes single station battery-operated smoke detectors single station mechanical heat detectors and portable fire extinguishers petitioner conceded at trial that he purchased merchandise from masterguard in according to petitioner he paid for any merchandise he received from masterguard upon receipt however petitioner also testified that he was unable to recall whether he resold the aforementioned merchandise or gave it away but he acknowledged that he might have resold the merchandise to others respondent contends that the types of transactions for which masterguard might issue a form_1099 to an individual who purchases its merchandise include override payments made to an independent authorized dealer on purchases made by other independent authorized dealers and refunds for products purchased directly by the independent authorized dealer during cross-examination petitioner acknowledged that according to masterguard the company makes override payments and also issues rebates to individuals who purchase merchandise from masterguard petitioner claims that he is unable to recall from what sources he received income in due to subsequent problems he had with his health petitioner's only recollection of how he earned a living in is that he's been self-supporting since i was about petitioner also claims to have no records relating to any income he received in during cross- examination petitioner asserted his fifth_amendment rights and refused to answer questions posed to him by respondent's counsel concerning petitioner's marital status or whether petitioner has any children respondent determined that because of petitioner's receipt of nonemployee compensation in the amount of dollar_figure from masterguard in petitioner is subject_to self-employment_tax under sec_1401 petitioner asserts that he was not self- employed in and therefore is not liable for the self- employment_tax discussion petitioner invoked the jurisdiction of this court by a petition alleging that respondent had erred in determining income_tax deficiencies for petitioner for petitioner having failed to file an income_tax return for claimed he had no records from to show to respondent and he also refused respondent's request to stipulate facts respondent determined that petitioner received unreported income in the amounts of dollar_figure in nonemployee compensation from masterguard and dollar_figure in interest_income from lexington state bank petitioner claims he is unable to remember how he supported himself in but offered nothing into evidence that would rebut respondent's determination that he received nonemployee compensation from masterguard and interest_income from lexington state bank a statutory_notice_of_deficiency ordinarily carries with it a presumption of correctness rule a 290_us_111 because of this presumption taxpayers generally at least initially have the burden_of_proof and the burden of going forward with the evidence 967_f2d_986 4th cir affg tcmemo_1990_618 petitioner asserts that respondent has not carried the burden of proving the accuracy of the disputed forms although petitioner argues that neither of the forms is valid at trial petitioner addressed only the validity of the form_1099 issued to him by masterguard for support petitioner cites sec_6201 and claims that he has fully cooperated with respondent by granting access to all records and information for in his possession sec_6201 amended by section taxpayer bill of right sec_2 publaw_104_168 110_stat_1452 is effective as of date the petition was filed on date and the trial in this case was held on date we will assume arguendo that sec_6201 as amended is applicable in this case sec_6201 provides that if the taxpayer in a court_proceeding asserts a reasonable dispute with respect to the income reported on an information_return and fully cooperates with the commissioner then the commissioner shall have the burden of producing reasonable and probative information in addition to the information_return see dennis sec_6201 provides sec_6201 required reasonable verification of information returns --in any court_proceeding if a taxpayer asserts a reasonable dispute with respect to any item_of_income reported on an information_return filed with the secretary by a third party and the taxpayer has fully cooperated with the secretary including providing within a reasonable period of continued v commissioner tcmemo_1997_275 hardy v commissioner tcmemo_1997_97 the legislative_history of sec_6201 specifically refers to a situation where there is a dispute over income and further states fully cooperating with the irs includes but is not limited to the following bringing the reasonable dispute over the item_of_income to the attention of the irs within a reasonable period of time and providing within a reasonable period of time access to and inspection of all witnesses information and documents within the control of the taxpayer as reasonably requested by the secretary h rept pincite 1996_3_cb_49 emphasis added petitioner contends that the form_1099 issued to him by masterguard is invalid because respondent is unable to determine what portion of the amount reported as nonemployee compensation was for override payments made to an independent authorized dealer on purchases made by other independent authorized dealers and what portion was for merchandise refunds petitioner offered no evidence or testimony regarding his argument that the form_1099 issued to him by lexington state bank is invalid at trial respondent introduced no evidence in response to petitioner's contention that the form_1099 from masterguard wa sec_2 continued time access to and inspection of all witnesses information and documents within the control of the taxpayer as reasonably requested by the secretary the secretary shall have the burden of producing reasonable and probative information concerning such deficiency in addition to such information_return not accurate however the limited amount of petitioner's testimony that did not consist of shopworn tax_protester arguments supports respondent's determination that petitioner did in fact receive nonemployee income from masterguard in in his testimony petitioner admitted that he purchased merchandise from masterguard in and that he might have resold this merchandise to others petitioner acknowledged at trial that masterguard may pay rebates and overrides to individuals who purchase merchandise from it petitioner admitted that he is not an employee of masterguard so it would have been appropriate for masterguard to characterize the payments it made to petitioner as nonemployee compensation even if this court were to find petitioner's dispute reasonable sec_6201 clearly requires that in addition to asserting a reasonable dispute with respect to any item_of_income reported on an information_return the taxpayer must have fully cooperated with the commissioner before the burden of production will shift to the commissioner the evidence in this case is unequivocal that petitioner did not fully cooperate with respondent as required by sec_6201 first we note that petitioner failed to file an income_tax return for as a nonfiler petitioner plainly did not bring his dispute over any item_of_income to the attention of the irs within a reasonable period of time as contemplated by the terms and legislative_history of sec_6201 additionally petitioner's behavior prior to and during the trial cannot be characterized as the behavior of a taxpayer fully cooperating with the irs prior to the trial in response to a letter from respondent's agent requesting an appointment with petitioner to discuss petitioner's income_tax_liability petitioner sent a document dated date captioned certified demand for proof of jurisdiction in which he challenged the jurisdiction of the internal_revenue_service over him and alleged that he is a sovereign citizen of the south carolina republic but not a citizen_of_the_united_states subject_to its jurisdiction then after receipt of respondent's report of income_tax examination changes form_4549 petitioner returned the form_4549 to the irs district_director in doraville georgia and declared in the accompanying letter dated date that he was a nonimmigrant nonresident_alien nontaxpayer petitioner's date letter to the district_director included numerous citations of the uniform commercial code that have no relevance to this case on the basis of the evidence before us we conclude that petitioner has not asserted a reasonable dispute with respect to any item_of_income that was reported to respondent as having been paid to and or earned by petitioner and has not shown that he fully cooperated with respondent see dennis v commissioner supra hardy v commissioner supra therefore the burden of going forward and producing reasonable and probative information concerning the deficiency beyond the information_return has not shifted to respondent petitioner is a nonfiler and a typical tax_protester when petitioner's nonfiling status was brought to the attention of respondent through information returns filed by unrelated third parties petitioner responded with classic tax_protester arguments and to the extent possible stonewalled respondent by refusing to provide any information or records concerning his income in sec_6201 does not provide a means for a taxpayer to avoid his federal_income_tax liabilities by failing to file a tax_return refusing to provide any information to the commissioner or the court and refusing to provide any records concerning his income respondent's determinations concerning petitioner's income from self-employment and interest are sustained in the statutory_notice_of_deficiency respondent determined that in petitioner received unreported nonemployee compensation from masterguard in the amount of dollar_figure which was subject_to self-employment_tax sec_1401 imposes a tax on the self-employment_income of every individual self- employment income is defined generally in sec_1402 as the net_earnings_from_self-employment derived by an individual during any taxable_year sec_1402 defines the term net_earnings_from_self-employment as the gross_income derived by an individual from any trade_or_business carried on by such individual less the deductions allowed by this subtitle which are attributable to such trade_or_business sec_1 a - b income_tax regs provides that the trade_or_business must be carried on by the individual either personally or through agents or employees see also s rept 81st cong 2d sess 1950_2_cb_302 these provisions are to be broadly construed to favor treatment of income as earnings from self-employment 81_tc_830 respondent's determination that petitioner is liable for self-employment_tax is presumed to be correct and petitioner bears the burden of proving it is erroneous rule a 33_tc_656 ahmad v commissioner tcmemo_1997_85 at trial petitioner testified that he was self-supporting and that he was not an employee of masterguard petitioner offered no other evidence as to how he supported himself during the year in issue therefore we hold that petitioner has not met his burden of proving that respondent's determination is incorrect and hold petitioner liable for self-employment_tax on the unreported income as determined by respondent for sec_6651 imposes an addition_to_tax for a taxpayer's failure_to_file a required return on or before the specified filing_date including extensions the addition_to_tax is inapplicable however if the taxpayer shows that the failure_to_file the return was due to reasonable_cause and not willful neglect sec_6651 petitioner did not file an income_tax return for the reasons given by petitioner for his failure_to_file are wholly frivolous and are similar to the rejected arguments of other taxpayers who have previously petitioned this court in protest of their liability for federal_income_tax petitioner's assertions in this case are characteristic of the tax-protester rhetoric that has been universally rejected see eg 80_tc_1111 frami v commissioner tcmemo_1997_509 petitioner attempted to support these arguments by reference to statutes regulations and cases that are related to each other only in the sense that they all involve issues of taxation petitioner's arguments are without merit and lack factual and legal foundation we are not obligated to review exhaustively and rebut petitioner's misguided contentions 737_f2d_1417 5th cir we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit accord kish v commissioner tcmemo_1998_16 petitioner's arguments are not adequate to show reasonable_cause accordingly we sustain the additions to tax for delinquent filing as determined by respondent respondent also determined that petitioner was liable for additions to tax under sec_6654 for failure to pay estimated_tax for where payments of tax either through withholding or by making estimated quarterly tax_payments during the course of the year do not equal the percentage of total liability required under the statute imposition of the addition_to_tax under sec_6654 is automatic unless the taxpayer shows that one of the statutory exceptions applies sec_6654 99_tc_202 75_tc_1 petitioner bears the burden of showing qualification for such an exception 78_tc_304 petitioner offered no testimony or other evidence that an exception applies and petitioner did not make any estimated_tax payments for accordingly we hold that petitioner is liable for the addition_to_tax under sec_6654 for as to respondent's motion for imposition of a penalty under sec_6673 sec_6673 allows this court to award a penalty not in excess of dollar_figure when proceedings have been instituted or maintained primarily for delay or where the taxpayer's position is frivolous or groundless if it is contrary to established law and unsupported by a reasoned colorable argument for a change in the law 791_f2d_68 7th cir kish v commissioner supra talmage v commissioner tcmemo_1996_114 affd without published opinion 101_f3d_695 4th cir in our opinion such is the case here and we believe that a penalty is appropriate we will require petitioner to pay a dollar_figure penalty under sec_6673 to reflect the foregoing an appropriate order and decision will be entered
